DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 5/31/2022, which are in response to USPTO Office Action mailed 4/29/2022. Applicant’s arguments have been considered with the results that follow: The previous rejection under 35 USC 102 has been overcome by Applicant’s amendments. Claims 1, 3-6, 8-11, 15 and 18-20 are now rejected under 35 USC 103 as described in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-11, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US Patent No.: 9,852,156; Date of Patent: Dec. 26, 2017) in view of Jurca et al. (US Patent No.: 8,515,973; Date of Patent: Aug. 20, 2013)
Regarding independent claim 1,
Petrou discloses a system for generating search results based on data captured by an augmented reality device, the system comprising: a memory; See FIG. 3, (Disclosing a method for processing visual queries received from a client system, i.e. an augmented reality device that captures data. The method of FIG. 3 including step 214 of receiving one or more search results related to a visual query, i.e. a system for generating search results.) See FIG. 23, (Illustrating the Location-Augmented Search System 112F having memory 2312, i.e. a memory.)
and one or more processors, communicatively coupled to the memory, configured to: receive a set of images captured by the augmented reality device; See FIG. 11 and Col. 6, lines 44-49, (FIG. 11 illustrates a client device capturing an image representing a visual query to be sent to the visual query server system, i.e. receive a set of images captured by the augmented reality device (e.g. the client device is an augmented reality device).)
detect a set of features included in the set of images, wherein the set of features includes different features of an object associated with an object category; See FIG. 3, (The method of FIG. 3 comprises step 210 of sending the virtual query to a plurality of parallel search systems. The search systems include OCR search systems, facial recognition systems, other query-by-image processing systems such as product recognition, bar code recognition, object-or-object-category recognition, named entity recognition and color recognition (212), i.e. detecting a set of features included in the images wherein the set of features includes different features of an object associated with an object category (e.g. via object-or-object-category recognition).)
determine metadata associated with the set of images, wherein the metadata includes at least one of: timing data that indicates a length of time that a detected feature, of the set of features, is displayed via a user interface of the augmented reality device, See Col. 30, lines 19-35 , (In order to further enhance location information, the visual query system may measure a client device's speed of movement and/or amount of time that has elapsed since a first visual query has been received, i.e. timing data that indicates a length of time that a detected feature/set of features is displayed via the user interface (e.g. the visual query is a detected feature/set of features).)
sequence data that indicates a sequence in which two or more features, of the set of features, are displayed via the user interface, See Col. 26, lines 60-65, (Search results are organized into categories wherein each category is ordered according to a calculated category weight (i.e. metadata) that determines the order in which search results are displayed, i.e. sequence metadata that indicates a sequence in which a set of features is displayed via the user interface.)
distance data that indicates a distance between a detected feature, of the set of features, and the augmented reality device, See Col. 28, lines 41-47 & Col. 29, lines 13-22, (Enhanced location information is used by the visual query system to perform a visual query match search. Enhanced location information pinpoints a particular location of the client device and the direction that the user is facing based on the visual query, i.e. distance data that indicates a distance between a detected feature and the augmented reality device (e.g. the visual query is a detected feature/set of features. Distance information is determined based on the visual query and location information of the client device).)
or size data that indicates a size of a detected feature, of the set of features, on the user interface;
The examiner notes that the step "…at least one of: timing data…, sequence data…, distance data…, size data…," is optional due to the use of the term “at least one of”, "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
perform a search using an image repository and based on the one or more detected features to identify a set of objects associated with the object category; See Col. 24, lines 59-63, (The visual query comprises a photograph or video frame. FIG. 11 providing an example photograph of a package on a store shelf. The visual query is then sent to a plurality of parallel search systems 112A-112N, i.e. performing a search using an image repository based on the one or more detected features.) See FIG. 3, (The method comprising step 214 of returning search results to a client based on the received visual query, i.e. perform a search based on one or more detected features to identify a set of objects associated with the object category (e.g. via object-or-object-category recognition as described in step 212).).) Note FIG. 1 wherein the plurality of parallel search systems comprise Face Recognition Search System 112A, OCR Search System 112-B, Image to Terms Search System-C, etc., i.e. image repositories.
and transmit search results that identify the set of objects. See FIG. 3, (The method of FIG. 3 comprises step 214 of returning one or more search results to the client device.)  See FIG. 14, (FIG. 14 illustrates a client device with a screenshot of an interactive results documents having a plurality of labels visible over identified portions of the visual query comprising a product on a store shelf, i.e. the plurality of visual identifiers identify the set of objects.)
Petrou does not disclose the step of determin[ing] respecting importance scores for the set of features based on the metadata.
	select one or more detected features, of the set of features, based on the respective importance scores;
Jurca discloses the step of determin[ing] respecting importance scores for the set of features based on the metadata. See Col. 4, line 56 – Col. 5, line 19, (Disclosing a method for identifying geographic features associated with one or more names. Prominence scores for individual features may be determined based on geographical information including a number of people who live in a location of a feature, the number of people who visit a feature during a period of time, the number of times that a feature is referenced in a corpus of documents, etc. i.e. determining importance scores for a set of features based on metadata.
select one or more detected features, of the set of features, based on the respective importance scores; (29) See FIG. 3 and Col. 5, lines 53-55, (Method 300 comprises step 306 of selecting features, i.e. selecting one or more features based on respective importance scores (e.g. the prominence scores). Features may be selected in order of prominence score. Feature information including prominence scores are identified at step 304.
Petrou and Jurca are analogous art because they are in the same field of endeavor, feature identification and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou to include the method of selecting features based on prominence scores as disclosed by Jurca. Doing so would allow the system to determine which of a plurality of features are most relevant to a user request and then selecting said features based on prominence scores that can be determined using a plurality of metrics such that a feature’s prominence may be determined properly.
	
Regarding dependent claim 3,
As discussed above with claim 1, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the one or more processors are further configured to: determine one or more visual characteristics corresponding to the one or more detected features; See FIG. 14, (FIG. 14 illustrates a client device with a screenshot of an interactive results documents having a plurality of labels visible over identified portions of the visual query comprising  a product on a store shelf, i.e. the plurality of visual identifiers refer to visual characteristics of the visual query which correspond to features of said visual query.)
and wherein the one or more processors, when performing the search, are configured to: perform the search based on the one or more visual characteristics to identify the set of objects, See FIG. 3, (The method of FIG. 3 comprises step 210 of sending the virtual query to a plurality of parallel search systems. The search systems include OCR search systems, facial recognition systems, other query-by-image processing systems such as product recognition, bar code recognition, object-or-object-category recognition, named entity recognition and color recognition (212), i.e. perform the search based on the one or more visual characteristics to identify the set of objects (e.g. for example bar code recognition is used to recognize bar codes (e.g. visual characteristics) that identify a product.)
wherein the set of objects include features having visual characteristics that have a threshold degree of similarity with the one or more visual characteristics. See Col. 5, lines 36-37 & 52-53, (The parallel search systems may comprise a similar image search system which searches for and identifies images similar to a visual query, i.e. wherein the set of objects include features having visual characteristics that have a threshold degree of similarity with the one or more visual characteristics.)

Regarding dependent claim 4,
As discussed above with claim 1, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the one or more processors are further configured to: determine a visual characteristic corresponding to a feature included in an image being captured by the augmented reality device; See FIG. 14, (FIG. 14 illustrates a client device with a screenshot of an interactive results documents having a plurality of labels visible over identified portions of the visual query comprising  a product on a store shelf, i.e. the text, product, facial recognition, image recognition and trademark link are visual characteristics corresponding to features of a visual query being captured by the AR device (e.g. the client device).)
and transmit, to the augment reality device, information that identifies the visual characteristic to cause the augmented reality device to display the information that identifies the visual characteristic for display. See FIG. 14, (FIG. 14 represents an interacting result display that identifies the plurality of characteristics identified by the search system, i.e. transmit, to the augment reality device, information that identifies the visual characteristic to cause the augmented reality device to display the information that identifies the visual characteristic for display.)

Regarding dependent claim 5, 
As discussed above with claim 1, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the one or more processors are further configured to: receive user input provided via the user interface of the augmented reality device, wherein the user input indicates a desired visual characteristic or an undesired visual characteristic associated with a feature of the set of features; See Col. 20, lines 1-9, (A user may annotate an image representing a visual query before sending said query to the visual query search system via pre-annotation. Pre-annotation helps the visual query processing focus the results  or additionally performing text-based searches on the annotated words in parallel with the visual query search, i.e. the annotation is a user input that focuses results, i.e. a desired visual characteristics associated with the visual query, i.e. the visual query comprises a set of features to be identified by the search system.)
and wherein the one or more processors, when performing the search, are configured to perform the search based on the user input. See Col. 20, lines 1-9, (A user may annotate an image representing a visual query before sending said query to the visual query search system via pre-annotation. Pre-annotation helps the visual query processing focus the results or additionally performing text-based searches on the annotated words in parallel with the visual query search, i.e. when performing the search, are configured to perform the search based on the user input.)

Regarding dependent claim 6, 
As discussed above with claim 1, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step of ranking the search results, based on the metadata, to generate ranked search results; See Col. 14, lines 30-38, (A front end server component may rank and filter search results received from the parallel search system in order to create an interactive search result document. The ranking and filtering occurring in response to pre-processing information including user preferences. For example, a user request may relate to receiving bar code information as part of their visual query, the system then ranks and filters the search results according to bar code information found in the visual query, i.e. ranking search results based on metadata (e.g. bar code information) to generate ranked search results.)
and wherein the one or more processors, when transmitting the search results, are configured to transmit the ranked search results. See Col. 14, lines 30-38, (A front end server component may rank and filter search results received from the parallel search system in order to create an interactive search result document, i.e. the search result document comprising ranked search results transmitted to the client system.)

Regarding independent claim 8,
	Petrou discloses a method for generating search results based on data captured by an augmented reality device, comprising: receiving, by a system and from the augmented reality device, a set of images captured during an augmented reality session of the augmented reality device; See FIG. 11 and Col. 6, lines 44-49, (FIG. 11 illustrates a client device capturing an image representing a visual query to be sent to the visual query server system, i.e. receive a set of images captured by the augmented reality device (e.g. the client device is an augmented reality device).)
detecting, by the system, a plurality of features included in the set of images, wherein the plurality of features includes different features of an object; See FIG. 3, (The method of FIG. 3 comprises step 210 of sending the virtual query to a plurality of parallel search systems. The search systems include OCR search systems, facial recognition systems, other query-by-image processing systems such as product recognition, bar code recognition, object-or-object-category recognition, named entity recognition and color recognition (212), i.e. detecting a set of features included in the images wherein the set of features includes different features of an object associated with an object category (e.g. via object-or-object-category recognition).)
based on augmented reality session data other than a user interaction with a user interface of the augmented reality device to explicitly indicate the relative importance; See Col. 31, lines 47-58, (Each search result is associated with a prominence value which represents a relative determination of importance of a search result. Prominence is used as a metric to denote a rating or importance given or defined by customers, critics, etc. of a particular subject such as a location or landmark, i.e. customers, critics, etc. provide rating data that is used by the visual query system, i.e. augmented reality session data other than a user interaction with a user interface of the augmented reality device to explicitly indicate the relative importance (e.g. via their rating, represented as a star rating as described in Col. 35, lines 46-48).) 
The examiner notes that while Petrou allows users to view reviews for a particular piece of content, it does not provide a mechanism for users of the visual query system to rate/review content, i.e. ratings/reviews (which indicate a relative importance). Therefore, this data is not provided by a user interaction with a user interface of the AR device.
performing, by the system, a search based on the set of features to identify a set of objects having a same object category as the object and that have a visual characteristic that shares a threshold degree of similarity with a corresponding visual characteristic of at least one feature included in the set of features; See Col. 24, lines 59-63, (The visual query comprises a photograph or video frame. FIG. 11 providing an example photograph of a package on a store shelf. The visual query is then sent to a plurality of parallel search systems 112A-112N, i.e. performing a search using an image repository based on the one or more detected features.) See FIG. 3, (The method comprising step 214 of returning search results to a client based on the received visual query, i.e. perform a search based on one or more detected features to identify a set of objects associated with the object category (e.g. via object-or-object-category recognition as described in step 212).).) Note FIG. 1 wherein the plurality of parallel search systems includes Face Recognition Search System 112A, OCR Search System 112-B, Image to Terms Search System-C, etc., i.e. image repositories.
and outputting, by the system, search results that identify the set of objects. See FIG. 3, (The method of FIG. 3 comprises step 214 of returning one or more search results to the client device.)  See FIG. 14, (FIG. 14 illustrates a client device with a screenshot of an interactive results documents having a plurality of labels visible over identified portions of the visual query comprising a product on a store shelf, i.e. the plurality of visual identifiers identify the set of objects.)
Petrou does not disclose the step of determining, by the system, metadata associated with the set of images, wherein the metadata is not associated with a user interaction with content presented on a user interface of the augmented reality device;
determining, by the system and based on the metadata, a first importance score of a first feature, of the plurality of features, and a second importance score of a second feature, of the plurality of features; 
	selecting, by the system and based on the first importance score and the second importance score, a set of features of the plurality of features;
Jurca discloses the step of determining, by the system, metadata associated with the set of images, wherein the metadata is not associated with a user interaction with content presented on a user interface of the augmented reality device; See Col. 4, line 56 – Col. 5, line 19, (Disclosing a method for identifying geographic features associated with one or more names. Prominence scores for individual features may be determined based on geographical information including a number of people who live in a location of a feature, the number of people who visit a feature during a period of time, the number of times that a feature is referenced in a corpus of documents, etc. i.e. the metadata (e.g. the metadata is geographical information) is not associated with a user interaction with content presented on a user interface of the augmented reality device.)
determining, by the system and based on the metadata, a first importance score of a first feature, of the plurality of features, and a second importance score of a second feature, of the plurality of features; See Col. 4, line 56 – Col. 5, line 19, (Prominence scores for individual features may be determined based on geographical information including a number of people who live in a location of a feature, the number of people who visit a feature during a period of time, the number of times that a feature is referenced in a corpus of documents, etc. i.e. determining importance scores for first, second, etc., features based on metadata.
	selecting, by the system and based on the first importance score and the second importance score, a set of features of the plurality of features; See FIG. 3 and Col. 5, lines 53-55, (Method 300 comprises step 306 of selecting features, i.e. selecting one or more features based on respective importance scores (e.g. the prominence scores). Features may be selected in order of prominence score, i.e. first, second, etc. importance scores. The plurality of feature information including prominence scores are identified at step 304.)
Petrou and Jurca are analogous art because they are in the same field of endeavor, feature identification and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou to include the method of selecting features based on prominence scores as disclosed by Jurca. Doing so would allow the system to determine which of a plurality of features are most relevant to a user request and then selecting said features based on prominence scores that can be determined using a plurality of metrics such that a feature’s prominence may be determined properly.

Regarding dependent claim 9, 
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the metadata includes timing data that indicates at least one of: a first length of time that the first feature is displayed via the user interface of the augmented reality device, or a second length of time that the second feature is displayed via the user interface of the augmented reality device. See Col. 30, lines 19-35 , (In order to further enhance location information, the visual query system may measure a client device's speed of movement and/or amount of time that has elapsed since a first visual query has been received, i.e. timing data that indicates a length of time that a detected feature/set of features is displayed via the user interface (e.g. the visual query is a detected feature/set of features).)
The examiner notes that the step "a first length of time…, or a second length of time…" is optional due to the use of the term "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Regarding dependent claim 10,
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the metadata includes sequence data that indicates a sequence in which the first feature and the second feature are displayed via the user interface of the augmented reality device. See Col. 26, lines 60-65, (Search results are organized into categories wherein each category is ordered according to a calculated category weight (i.e. metadata) that determines the order in which search results are displayed, i.e. sequence metadata that indicates a sequence in which a set of features is displayed via the user interface.)

Regarding dependent claim 11, 
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the metadata includes distance data that indicates at least one of: a first distance between the first feature and the augmented reality device, or a second distance between the second feature and the augmented reality device. See Col. 28, lines 41-47 & Col. 29, lines 13-22, (Enhanced location information is used by the visual query system to perform a visual query match search. Enhanced location information pinpoints a particular location of the client device and the direction that the user is facing based on the visual query, i.e. distance data that indicates a distance between a detected feature and the augmented reality device (e.g. the visual query is a detected feature/set of features. Distance information is determined based on the visual query and location information of the client device).)
The examiner notes that the step "a first distance between the first feature and the augmented reality device, or a second distance between the second feature and the augmented reality device" is optional due to the use of the term "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding dependent claim 15,
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the metadata is not received from the augmented reality device. See Col. 29, lines 13-20, (The visual query system may obtain enhanced location information, i.e. metadata, from a location-augmented search system in order to receive more accurate location information to resolve visual queries, i.e. metadata is not received from the augmented reality device (e.g. it is provided by the location-enhanced search system.)

Regarding independent claim 17,
Petrou discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of an augmented reality device, cause the augmented reality device to: capture a set of images during an augmented reality session; See FIG. 11 and Col. 6, lines 44-49, (FIG. 11 illustrates a client device capturing an image representing a visual query to be sent to the visual query server system, i.e. receive a set of images captured by the augmented reality device (e.g. the client device is an augmented reality device).)
determine a plurality of features included in the set of images, wherein the plurality of features includes different features of an object; See FIG. 3, (The method of FIG. 3 comprises step 210 of sending the virtual query to a plurality of parallel search systems. The search systems include OCR search systems, facial recognition systems, other query-by-image processing systems such as product recognition, bar code recognition, object-or-object-category recognition, named entity recognition and color recognition (212), i.e. detecting a set of features included in the images wherein the set of features includes different features of an object associated with an object category (e.g. via object-or-object-category recognition).)
determine metadata associated with the set of images, wherein the metadata indicates an importance of a feature, of the plurality of features, based on augmented reality session data other than a user interaction with a user interface of the augmented reality device to explicitly indicate the importance; See Col. 31, lines 47-58, (Each search result is associated with a prominence value which represents a relative determination of importance of a search result. Prominence is used as a metric to denote a rating or importance given or defined by customers, critics, etc. of a particular subject such as a location or landmark, i.e. customers, critics, etc. provide rating data that is used by the visual query system, i.e. augmented reality session data other than a user interaction with a user interface of the augmented reality device to explicitly indicate the relative importance (e.g. via their rating, represented as a star rating as described in Col. 35, lines 46-48).) 
The examiner notes that while Petrou allows users to view reviews for a particular piece of content, it does not provide a mechanism for users of the visual query system to rate/review content, i.e. ratings/reviews (which indicate a relative importance) are not provided by a user interaction with a user interface of the AR device.
identify a subset of images, of the set of images, that include the set of features; See Col. 14, lines 30-38, (A front end server component may rank and filter search results received from the parallel search system in order to create an interactive search result document. The ranking and filtering occurring in response to pre-processing information including user preferences. For example, a user request may relate to receiving bar code information as part of their visual query, the system then ranks and filters the search results according to bar code information found in the visual query, i.e. the filtered data set is a subset.)
and transmit the subset of images to a device. See Col. 14, lines 30-38, (A front end server component may rank and filter search results received from the parallel search system in order to create an interactive search result document, i.e. the interactive search result document is a search result output.)
Petrou does not disclose the step of determining metadata associated with the set of images, wherein the metadata is not associated with a user interaction with content presented on a user interface of the augmented reality device;
determin[ing] an importance score of a feature, of the plurality of features, based on the metadata
filter[ing] the plurality of features to identify a set of features based on the importance score;
Jurca discloses the step of determining metadata associated with the set of images, wherein the metadata is not associated with a user interaction with content presented on a user interface of the augmented reality device; See Col. 4, line 56 – Col. 5, line 19, (Disclosing a method for identifying geographic features associated with one or more names. Prominence scores for individual features may be determined based on geographical information including a number of people who live in a location of a feature, the number of people who visit a feature during a period of time, the number of times that a feature is referenced in a corpus of documents, etc. i.e. the metadata (e.g. the metadata is geographical information) is not associated with a user interaction with content presented on a user interface of the augmented reality device.)
determin[ing] an importance score of a feature, of the plurality of features, based on the metadata; See Col. 4, line 56 – Col. 5, line 19, (Prominence scores for individual features may be determined based on geographical information including a number of people who live in a location of a feature, the number of people who visit a feature during a period of time, the number of times that a feature is referenced in a corpus of documents, etc. i.e. determining importance scores for first, second, etc., features based on metadata.
filter[ing] the plurality of features to identify a set of features based on the importance score; See FIG. 3 and Col. 5, lines 53-55, (Method 300 comprises step 306 of selecting features, i.e. selecting one or more features based on respective importance scores (e.g. the prominence scores). Features may be selected in order of prominence score, i.e. first, second, etc. importance scores. The plurality of feature information including prominence scores are identified at step 304.)
The examiner notes that the method 300 of FIG. 3 selects a subset of features from a corpus of features at step 306 wherein said features match the received query prefix at step 302, i.e. the corpus of features is filtered to retrieve a subset of relevant features.
Petrou and Jurca are analogous art because they are in the same field of endeavor, feature identification and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou to include the method of selecting features based on prominence scores as disclosed by Jurca. Doing so would allow the system to determine which of a plurality of features are most relevant to a user request and then selecting said features based on prominence scores that can be determined using a plurality of metrics such that a feature’s prominence may be determined properly.

Regarding dependent claim 18,
As discussed above with claim 17, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the one or more instructions, when executed by the one or more processors, further cause the augmented reality device to: receive search results from the device based on transmitting subset of images to the device; See Col. 14, lines 30-38, (A front end server component may rank and filter search results received from the parallel search system in order to create an interactive search result document. The ranking and filtering occurring in response to pre-processing information including user preferences. For example, a user request may relate to receiving bar code information as part of their visual query, the system then ranks and filters the search results according to bar code information found in the visual query, i.e. the filtered data set is a subset.)
and output the search results. See Col. 14, lines 30-38, (A front end server component may rank and filter search results received from the parallel search system in order to create an interactive search result document, i.e. the interactive search result document is a search result output.)

Regarding dependent claim 19,
As discussed above with claim 17, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the metadata includes at least one of: a length of time that the feature is displayed via the user interface, See Col. 30, lines 19-35 , (In order to further enhance location information, the visual query system may measure a client device's speed of movement and/or amount of time that has elapsed since a first visual query has been received, i.e. timing data that indicates a length of time that a detected feature/set of features is displayed via the user interface (e.g. the visual query is a detected feature/set of features).)
a sequence in which the feature and another feature are displayed via the user interface, a distance between the feature and the augmented reality device, See Col. 26, lines 60-65, (Search results are organized into categories wherein each category is ordered according to a calculated category weight (i.e. metadata) that determines the order in which search results are displayed, i.e. sequence metadata that indicates a sequence in which a set of features is displayed via the user interface.)
a distance between the object and the augmented reality device when the feature is captured in an image, See Col. 28, lines 41-47 & Col. 29, lines 13-22, (Enhanced location information is used by the visual query system to perform a visual query match search. Enhanced location information pinpoints a particular location of the client device and the direction that the user is facing based on the visual query, i.e. distance data that indicates a distance between a detected feature and the augmented reality device (e.g. the visual query is a detected feature/set of features. Distance information is determined based on the visual query and location information of the client device).)
The examiner notes that the step " a size of the feature on the user interface, a proportion of the user interface occupied by the feature, a quantity of times that the feature is captured in an image during the augmented reality session." is optional due to the use of the term “at least one of”, "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding dependent claim 20,
As discussed above with claim 17, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the one or more instructions, when executed by the one or more processors, cause the augmented reality device to: receive user input that indicates a desired visual characteristic or an undesired visual characteristic associated with another feature of the plurality of features; See Col. 20, lines 1-9, (A user may annotate an image representing a visual query before sending said query to the visual query search system via pre-annotation. Pre-annotation helps the visual query processing focus the results or additionally performing text-based searches on the annotated words in parallel with the visual query search, i.e. the annotation is a user input that focuses results, i.e. a desired visual characteristics associated with the visual query, i.e. the visual query comprises a set of features to be identified by the search system.)
and wherein the one or more instructions, that cause the augmented reality device to filter the plurality of features to identify the set of features, further cause the augmented reality device to: filter the plurality of features to identify the set of features based on the metadata and the user input. See Col. 20, lines 1-9, (A user may annotate an image representing a visual query before sending said query to the visual query search system via pre-annotation. Pre-annotation helps the visual query processing focus the results or additionally performing text-based searches on the annotated words in parallel with the visual query search, i.e. when performing the search, are configured to perform the search based on the user input.) Note that the pre-annotation text is used in conjunction with the visual query to perform searching, wherein searching is performed according to the method as illustrated in at least FIGs. 2-3, where step 212 comprises identifying characteristics of the visual query using a plurality of search systems, i.e. metadata and user input are used to identify the set of features.



Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Jurca as applied to claim 1 above, and further in view of Mueller et al. (US PGPUB No. 2020/0327733; Pub. Date: Oct. 15, 2020).
Regarding dependent claim 2,
As discussed above with claim 1, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the metadata includes the timing data, the sequence data, the distance data as described above with respect to claim 1, however, 
Petrou-Jurca does not disclose the step wherein the metadata includes size data.
Mueller discloses the step wherein metadata includes size data. See Paragraph [0034], (Disclosing a method relating to augmented reality image retrieval. An augmented reality sensor of a user's device may capture an image of an object in real time and obtain one or more physical characteristics of the real-world object including size, distance, position and/or shape of the object, i.e. size data.)
Petrou, Jurca and Mueller are analogous art because they are in the same field of endeavor, augmented reality search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou-Jurca to include the use of size data to perform visual search queries. Paragraph [0035] of Mueller discloses that physical characteristics of the object can be manipulated by users. An example is provided where a user may use an obtained image in an augmented reality space to obtain a better idea of what the image would look like if selected, printed and hung or otherwise positioned on the wall. This functionality improves the user experience by allowing an expansive collection of images to be efficiently searched for use in a particular real-world location and environment.

Regarding dependent claim 12,
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou-Jurca does not disclose the step wherein the metadata includes size data that indicates at least one of: a size of the first feature in an image of the set of images, 
a proportion of an image, of the set of images, occupied by the first feature, 
a size of the second feature in an image of the set of images, 
or a proportion of an image, of the set of images, occupied by the second feature.
Mueller disclose the step wherein the metadata includes size data that indicates at least one of: a size of the first feature in an image of the set of images, See Paragraph [0034], (Disclosing a method relating to augmented reality image retrieval. An augmented reality sensor of a user's device may capture an image of an object in real time and obtain one or more physical characteristics of the real-world object including size, distance, position and/or shape of the object, i.e. size of a first feature in an image of the set of images.)
The examiner notes that the step "at least one of: a size of the first feature…, a proportion of an image…occupied by the first feature, a size of the second feature…, a proportion of an image…occupied by the second feature" is optional due to the use of the term “at least one of”, "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Petrou, Jurca and Mueller are analogous art because they are in the same field of endeavor, augmented reality search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou-Jurca to include the use of size data to perform visual search queries. Paragraph [0035] of Mueller discloses that physical characteristics of the object can be manipulated by users. An example is provided where a user may use an obtained image in an augmented reality space to obtain a better idea of what the image would look like if selected, printed and hung or otherwise positioned on the wall. This functionality improves the user experience by allowing an expansive collection of images to be efficiently searched for use in a particular real-world location and environment.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Jurca as applied to claim 1 above, and further in view of Blevins (US Patent No. 9,529,857; Date of Patent: Dec. 27, 2016).
Regarding dependent claim 7,
As discussed above with claim 1, Petrou-Jurca discloses all of the limitations.
Petrou further discloses the step wherein the one or more processors are further configured to: receive location information that identifies a location of the augmented reality device; See FIGs. 16A-16C and Col. 27, lines 58-60 & Col. 28, lines 5-13, (FIGs. 16A-16C illustrate a process for using location sensor data and a visual query to return local listings for the visual query, i.e. receive location information that identifies a location of the augmented reality device. Location information refers to information identifying the location of the client device.)
 determine a set of locations corresponding to the set of objects based on inventory information; See FIGs. 16A-16C and Col. 27, lines 58-60 & Col. 28, lines 5-13, (FIGs. 16A-16C illustrate a process for using location sensor data and a visual query to return local listings for the visual query, i.e. local listings represent a set of location.) See Col. 29, lines 13-23, (Local listings are obtained from location data stored in a location database, corresponding to the set of objects based on inventory information (the location database records are inventory information).)
Petrou-Jurca does not disclose the step of sort[ing] the search results based on the location information and the set of locations to generate sorted search results;
 and wherein the one or more processors, when transmitting the search results, are configured to transmit the sorted search results.
Blevins disclose the step of sort[ing] the search results based on the location information and the set of locations to generate sorted search results; See Col. 7, lines 10-14 & lines 23-25, (Disclosing a system for providing a list of search categories based on information obtained from a client device. A search request may include information about the location of the client device, for example a search request for restaurants within a five-mile radius, i.e. location information. Location information is further used to sort the results in order of closest to farthest from the client device.)
 and wherein the one or more processors, when transmitting the search results, are configured to transmit the sorted search results. See FIG. 4, (Search results may be retrieved and output as illustrated in FIG. 4. Col. 7, lines 10-14 and 23-25 describe that search results may be sorted according to location information, therefore the search results presented are sorted.
Petrou, Jurca and Blevins are analogous art because they are in the same field of endeavor, dynamic search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou-Jurca to include the method of sorting search results according to client device location information as disclosed by Blevins. Doing so would allow the system to present results in order of proximity wherein the most relevant results are presented first, improving the user experience.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Jurca as applied to claim 8 above, and further in view of Balasubramanian et al. (US Patent No.: 9,892,538; Date of Patent: Feb. 13, 2018).
Regarding dependent claim 13,
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou-Jurca does not disclose the step wherein the metadata includes quantity data that indicates at least one of: a quantity of images, of the set of images, that include the first feature, or a quantity of images, of the set of images, that include the second feature.
Balasubramanian discloses the step wherein the metadata includes quantity data that indicates at least one of: a quantity of images, of the set of images, that include the first feature, See Col. 9, lines 56-64, (Disclosing a system for searching images for particular sub-images based on user requests. AN image match and predictor component may use threshold quantity metadata to determine a quantity of metadata matching one or more of a history of images, i.e. metadata indicating a quantity of images that include a first feature (e.g. the matching metadata corresponds to image features).)
The examiner notes that the step " at least one of: a quantity of images, of the set of images, that include the first feature, or a quantity of images, of the set of images, that include the second feature." is optional due to the use of the term “at least one of”, "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Petrou, Jurca and Balasubramanian are analogous art because they are in the same field of endeavor, visual query systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou-Jurca to include the method of determining a threshold quantity of images matching particular metadata as disclosed by Balasubramanian. Doing so allows the system to determine amounts of images relevant to specific metadata. Col. 10, lines 9-14 of Balasubramanian disclose that particular metadata such as timestamps may be useful to determine whether elements such as temporary features of an environment are likely to be found in an image. This represents an improvement in the image matching process.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrou in view of Jurca as applied to claim 8 above, and further in view of Pounds et al. (US PGPUB No. 2021/0203727; Pub. Date: Jul. 1, 2021).
Regarding dependent claim 14,
As discussed above with claim 8, Petrou-Jurca discloses all of the limitations.
Petrou-Jurca does not disclose the step wherein the metadata is determined based on a plurality of augmented reality sessions, associated with a same user as the augmented reality session, in which different objects are viewed.
Pounds disclose the step wherein the metadata is determined based on a plurality of augmented reality sessions, associated with a same user as the augmented reality session, in which different objects are viewed. See Paragraph [0081], (Disclosing a registry for augmented reality objects that can be provided to a client device to support various software or hardware applications. The method comprises a plurality of session servers for managing AR sessions, Users may be assigned a session on a given session server wherein a session facilitates interaction with at least one AR object by the user of the client device.)
Petrou, Jurca and Pounds are analogous art because they are in the same field of endeavor, augmented reality systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Petrou-Jurca to include the user session management functionality disclosed by Pounds. Doing so would allow the system to manage user and object data based on session states on a plurality of session servers, which results in continuously updating user and augmented reality object information for a plurality of concurrent users.















Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                   
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159